                                                                             P1G eaAT
                                                                                    oy-ncEu.s.uls.,
                                                                                      Rx oc ,vA
                                                                                        FILED
                                                                                   FEB 2 12218
                  IN THE UNITED STATESDISTRICT COUFT                            JUUA .D        /
                  FO R TH E W E STERN D ISTR ICT O F W RG IN IA                BK               ,   CL RK
                              R OAN O U D IW SION                                  D

W ILLIAM R O BIN SON ,                           CASE N O .7:18-CV-00D 8
      Petitioner,

V.


D AW D W .M AW YER,etal.y                        By:H on.M ichaelF.U rbansld
     Respondents.                                ChiefUnited StatesDistdctJudge

                              M E M O R AN D U M O RD E R

       W illiam Robinson,currently being held atthe Prince W illinm -M anassasRegionalAdult

Detention Center,complainsthathisconstitutionalrightsandrightsunderVirginiastate1aw were

violatedwhilehewasapatientatW estem StateHospitalinStatmton,Virgiëa(W SH).Proceeding
prose,Robinson filedthislawsuitseekingreliefvia42 U.S.C.j 1983. DefendantsM aryClare
Sm ith,M .D .,David W .M awyer,EugeneSim opolous,M .D.,BrianK iernanjSgt.Kaleigh Bishop,

Sgt. M atthew M ercer, Sgt. Andrew W ilhelm, Sgt. Brad Carter, and Trent Humphdes, al1

employeesofW SH,have filed a m otion to dism iss.ECF No.33.DefendantsDouglasBrydge,a

Virginia State Trooper, and Liz Garvey, an adult protective services Nvorker enzployed by

Shenandoah Vallçy SocialServices,filed separatem otionstodismiss.ECF Nos.36,41.Robinson

responded tothem otionsto dism iss,m nkingthismatterripefordisposition.

       Also pending isRobinson'smotion to nm end M scomplaintto allege thata11defendants

acted under color of state 1aw in their individualand offcialcapacities.He also seeks to add

lmknom zstaffm em berswhom heallegesweredirectly in chargeofsecudty in hislmit.ECF N o.

45. Forthe reasonssetforth below,them otion to amend isGR ANTED ;the motionsto dismiss

areGRANTED and Robinson'slawsuitisDISM ISSED in itsentirety forfailureto stateaclaim .
                                     BACK GROUND

1. FactualAllegations

      The following facts,wbich ate taken ftom Robinson's com plaint,the m oéons to

disnaiss,llisresponse to the m odonsto dismiss,and allthe attached exhibits,ate accepted as

tt'ue forptuposesofthedefendants'm odons.l O n April21,2017 Robinson wasadnnitted to

W SH via an ozdetforapsychologicalevaluadon by thePrinceW illiam County CitcuitCotut.

ECF N o.34-1 at1.H e w as facing charges ofabducdon,attem pted robbery,conspizacy to

com m itrobbery,failure to appeat,grand larceny,possession ofa flteatm by aconvicted felon,

and use ofa fl
             'rentm in com m ission ofa felony. ECF N o.34-3 at1.

       In the evening ofM ay 5,2017,Robinson waslying itallisroom trying to sleep when 1

fem alepatiententered hisroom and clim bedinto llisbed.H egotup and told herto leavebut

shewould not.H ectid notknow whattodo and did notwantto getin troubleso helefthis
room .W hen hezeturned,shew asstillin hisbed.H etold hertoleaveand snatched thecovers

offthe bed. She reached up and grabbed his sweatshittand pulled him down on top ofher,
locked hetlegsaround him ,and told lnim thatiftheyw ould have sex,shewould leave.Because

hewanted hetto leaveand clid notwanttogetin ttouble,theyhad sex.Thewom an stillwolzld

notleave llis room ,so he leftagain and when he returned to tlne room ,she Snally leftthe

toom and he locked the door. She returned and began knocking on the locked door and

telling lnim to letherin,butherefused.A tthatpointthe staffsaw herand rem oved herfzom


1SeeCanad v.Hod es,No.7:17CV00464,2018WL 3146792 (W .D.Va.2018)(constoxing
additbnalfactsirl ro seresponseasamendmentsto complaint)and Scatesv.Doe,No.6:15-
2904-MFS-lU M,2016 W L 8672963 O .S.C.2016) (nodng thatin evaluae g a modon to
dism iss,courtsevaluate the com plaintin its entirety,inclucling docum entsthatareintegralto
and relied on in thecomplaintwhen thereisno question asto theitauthendcity).
in ftontofltistoom .ECF N o.1at5.Thenextday,thesam efem alepatientpinned Robinson

wit
  .h herbodyin thephonebooth area and staffhad to tem oveher.

      O n M ay 7, 2017,Robinson told two m em bets of his trea% ent team what had

happened and told theentire team the nextday.ECF N o.1 at3,5,6.I'Iisteam w asawareof

whathad happened and told him thatm em bersofthe secutity staffwetegoing to talk to him .

O n M ay 9,2017 hetold secut'ity staffm em berswhathad happened and thatthefem alepadent

cone ued to harass bim ,including an episode earlie.
                                                   rthatday when she had trapped bim in

the television room and staff had to rem ove her.ECF N o.1 at3.O n M ay 12,2017 staff

m oved Robinson to anothezarea ofthe hospital,wllich he described asffharsher.'' Id.W hen

hewasm oved to the new unithe foughtwith theadm inisttadon overeducadon,food,water,

and safetyand wasforced to do thingsthatTfgot ghimjassaulted.''He also allegesthatllis
treatmentteam stopped seeinghim andpzovidinghim with anytypeoftherapy.J.i
      An investigatbn was started based on an ordet by defendantD r.Sim opolous. ECF

N o.40-1 at 1-2. A ccording to an invesdgadon zeport,defendantH umphties,the facility

inveségator,directed defendantW ilhelm to interview Robinson and also to zeview video of

the enttance ofRobinson'sroom on the evening ofM ay 5,2017. Video ftlesw ete m ade of

footagetaken from 9:24 to 9:26p.m .,10:22 to 10:39 p.m .,and 12:38 a.m .to 12:42 a.m .Video

showed the fem alepadententezing Robinson'sroom ,and show ed Robinson leaving lliszoom

several ém es wlaile she zem ained inside.The last video flle show ed two staff m em bers

zedirecting the w om an away from Robinson'sbedroom door.Thete wasno video recorded

inside the room .ECF N o.40-1 at 3.W ilhelm noted that d'Ating these tim e periods staff

appeared to beconducdng their ' -minutechecks.J.Z
      Robinson desczibed to W ilhelm the sam e incident he describes hete. In addidon,

Robinson told W ilhehn thatthe fem ale paéentwastelling otherpadents thaiRobinson was

thefatherofherthree childten and thatshefollowed him thtoughouttheunit,touching him ,

r abbing him,and pinning him againstthepadentphones.Li at2.H eFzlrfhertoldW ilhelm
thathewasin featandthesimadonwasaffecdngllisanxietyand deptession.Li
      W ilhelm noted thatRobinson had reported the incidentto sm dentswho passed iton

to D z.Sim opoulos,who oldered the invesdgation.The facility director,defendantM awyer,

asked defendant M etcer to conductan itw esdgation,w hich led to W ilhelm conducting the

interview and pulling thevideo footage. Id.at2-3.

      Anotherm em berofthesecut'itystaff,defendantCazter,interdew ed thefem alepaéent.

H ez thoughts were disotganized,butwhen asked directly if she wentinto som çone else's

bedroom on the rlightofM ay 5,2017,she said that she did. She idenéfied the padentas

fV illinm ''and said hehad kepttelling herto go to hisroom ,so she did.She said hepulled his

Pantsdow n and said,<<ldon'thavealldap'?H e asked hetto tatn around and when shewould

not,they 130t11leftthetoom ,butlatertetuzned. W hen asked ifanything physicalhappened in

the bedroom ,she said they had intercourse and she knew itw aswtong. W hen asked ifboth

partksweze agzreable to theintezcoutse,she said,fY ea,itwas.'' ECF N o.40-1 at3-4.

      At som e point,anothet m em ber ofthe secutity staff,defendantBishop,spoke with

Robinson,who told her thatllis statem enthad notchanged,butthatthe fem ale padentwas

stillbothering Aim . Bishop also noted that she spoke to D r.Sim opoulosaboutthe fem ale

paéent'scom petency to consentto sexualintercourse,buthe said the paéenthad notbeen at

thehospitallong enough forlnim to pzovidean appropriate answer. Id.at4.
      Based on the interdews with Robinson and the fem ale patient; ditector M awyet

decided to callthe state police to flittherinvestigate.D efendantstate troopezBrydgew entto

the hospitalwhere he spoke with D r.Sim opoulos and told him aboutRobinson's pencling

crim inalcharges.O therdefendantstaffm em bets,incluclingM awyet,H umphries,D r.Iq ernan,

and adultpzotecdve servicesem ployeeLiz G azvey,w ere told aboutthe chazges.D z.Io eznan

advised thatW SH wasawareofthe chatges,and tlkatthehospitalwould moveRobinson to

another unitbecause ofrecentevents and also because ofthe violentnature ofthe chazges

agninsthim .ECF N o.40-1 at5.

      TrooperBrydgeadvised thatthe allegationsofsexualassaultwere affhe said she said''

sitazation and that he w as not going to investigate furthet because the pardes had been

interviewed byhospitalstaff A11pnttiesagreedwith laisconclusion.LdaHumpH ieszepozted
that he and G arvey concluded that Robinson's allegaéons against the fem ale patientwere

unfounded.Ldz.He added an ffAdministraéve lssue''that sergeants W ilhelm,M ercer, and
            .




Carter needed to rem em berto always follow H ospitallnstm cdon #4040 when confronted

with an allegaéon ofsexualmisconduct.J-daat5-6.
      Atsom epointaftertheincident,theD isabilityLaw CentetofVitginiam ailedaH um an

RkhtsComplainttodefendantMazyClareSnaith,thecuzrent'faciv esdirectoratW SH.2The
com plaintalleged thatRobinson w as purslaing relieftluough the H lxm an Rights Com plaint

process because he w as denied due process when the hospital failed to conduct an

invesdgadon into hisalleged sexualassault.ECF N o.40-1 at7.The com pbintalleged thatthe


2The com plaintw as ftled pursuantto 12 VAC 35-115-175,wllich descdbesthe processby
wlnich an individualcan ftle acom plaintagainsthealth careptovidersthatateEcensed,funded,
oroperated by theVitgitaiaD epattm entofBehavioralH ealth and D evelopm entalServices.
hospitalwassupposed to irlitiatean im pardalitw esdgadon into,orresoluéon of,thecom plaint

assoon aspossible,butno laterthan the nextbusinessday. Instead,thehospitalwaited two

daystobegintheinvestkadonanddidnotirlitiatea<:201''invesdgadonatall.1d.
       A srelief,Robinson asked foran apologyforW SH 'Sfailure to ptotecthim and provide

him with asafe environm ent,fotnothaving followed W SH 'Spoliciesand ptocedures,and for

nothaving conducted an inteznalinvesdgadon ofhis com plaint. H e also asked thatstaffbe
                              #

retrnined on trmanning theirpostgsjand following procedtueswhen incidentsateteported.''
Finally,sitlce hehad been reaclm itted to W SH ,heasked notto be assigned to groupswit.h or'

in close pzoxim ity to the fem alepadent. Id.at8.

       Smif.h responded to tlne letter on D ecem ber 7,2017.She said thatthe hospitaltook

acéon the sam e day Robinson tepotted the incident by interviewitlg him and placing the

fem ale paéenton increased m orlitoring.She acknowledged thatW SH did nottake stepsto

addressllisdiscom fortand thattheycould havedoneso bytransferring him to adifferentunit

in amoretimelymanner.Ld.aat9.Smith alsoreported thatthehospitalcompleted an internal
review of lais com pbint,including a teview of staff perform ance of assigned duties, and

determ ined thattheyw erecarried outasrequited.Toincreaseprotecéon ofallchentsatW SH ,

stepsw etetaken to ensurethatbedroom doorsweteclosed whileclientsweresleeping atrlight

and the doorswere then locked by staffso thattheroom scolzld notbe accessed by anyone

other than staff.Finally,Sm ith noted thatwhen Robinson waszeadnaitted to W SH ,he was

housez in asepatateareaand floorfrom thefemalepadent.JA
       TheDisabilityLaw CenterofVirginiarespondedto Snnith and assetted thatthehospital

was outofcompliancewith the human rkhtsreguladonsbecause itdtd notitweségate the

                                             6
assault and zespond to Robinson v'ithin twenty-fouz hours of his com plaint and never

conducted a <O I 201::itwestkadon. In addidon,Robinson condnued to ask for an
acknowledgm entofW SH'Sallegedwrong-doing and an apologp Finally,heasked to havelnis

hlxm an rightscom plainttreated in accordancewith 12VAC35-115-175.Id.at10.There isno

response ftom W SH to the second lettetin the flle.

II. CausesofAction

      Robinsonmakestlaefollowingcbims:(1)Thesexualassaultin hiszoom,theassault
by the padenttelephones,and the factthathe w as forced to stay atound the fem ale padent

ftom M ay 7,to M ay 12,2017 consdtuted negligenceand m entaland em odonaland abuse on

thepattoftheW SH defendants;(2)Theitwestigation,otderedbydefendantHumphtiesand
conducted by defendantsW ilhelm ,Carter,M etcer,and Bishop,was donepoorly,which also

wasnegligent;(3)Thefailtueto removethefemalepadentimmediatelywasnegligentand
abusive;(4)Afterhewasmovedtoanotlzerunit,hisnew trea% entteam stoppedalltreatment,
whichheallegeswasnegligentandretaliatory;(5)DefendantsHllmphriesand Garveyfailed
totalktohim oroffethim colmselingwhichwasneglkent;(6)Thesecutityoffcerdefendants
wetenegligentforfailingtoprotecthim whilehewasatW SH;(7)DefendantHllmphdeswas
neghgent fot fniling to follow inveségadve policies resulting in neglect and abuse; (8)
D efendantsSm ith and M aw yetwetenegligentfozallowing staffto m akepoordecisionswhich

reslzlted in Robinson being neglected,abused,and assaulted from M ay 5,2017 thtough M ay

31,20179(9)Defendants Smith and Hlxmpllriestetaliated agninstRobinson by having lnim
declared competentand dischatgedonMay31,2017;(10)DefendantSmithwasnegligentfor
notacceptingresponsibilityfortheacdonsofW SH employees;(11)Staffthatwason dutyon
thenightofMay7,2017 failed toprotecthim from assault;(12)Staffon dutyafterM ay9,
2017failedtoprotecthim from thefemalepadentfrom thatdateuntilMay12,2017;and(13)
D efendants Brydge, H llm phties, Ii eznan, G arvey, and Sim opoulos conspited to deny

Robinson dueprocessby notallowing him to presschatgesand havehisallegationsheatd by

the courtsystem . In a m odon to am end ftled on O ctober 5,2018,Robinson alleged thatall

defendantsacted undercolor ofstatelaw and acted in thei.
                                                       tindividualand offkialcapacides.

H e also asked to nam e asdefendantstheunknown staffpetsonsitlhisunitwho wereon duty

atthetim esheasassaulted and hrassed.Robinson seeks$5,000,000in damages.
      In theirm odonsto dismiss,theW SH defendantsand defendantBrydgeatguethatthis

couttlackssubjectmatterjIltisdicéonovezRobinson'scbims,thatRobinsonhasfailedtostate
acbim forrelief,and thatthey areendtled to quav ed im munity.D efendantG arvey atguesin

hetm otion to dismissthatRobinson hasfailed to statea clnim againsther.

                                    D ISCU SSIO N

   M otiontoDismissPursuanttoRule12(b)(1)
      TheW SH defendantsand defendantBrydgem oveto dismisspursuantto Fed.R.CiV.P.

12q$(1),alleging thatthiscotutlackssubjectmatterjudsdicdon.They arguethatbecause
Robinson cbimsthatmanyofthedefendants'acdonswereneglkentotabusive,thatheis
alleging only state law causes ofacdqn and has failed to allege violadon of a consdtudonal

right.In addidon,theyarguethatto theextentRobinson isbtingingadueprocessclnim based

on any of llis allegadons,he is attem pdng to inflate state law tott causes of acdon into

consdtudonalclnim sviamisuse ofthe Foutteenth Am endm ent. They cite Paulv.D avis,424

U.S.693,701 (1976),foritsholding thatthe Foutteenth Amendmentdoesnotby itsown
forceextendtoplsindffsarighttobefreefrom allinjurywheretheStatemaybecharactedzed
asatortfeasor.

       ltisw ellestablished thatadocllm entflled ro seisto belibetally consttued and a pm-




î.
.q com plaint,regardless ofhow inartflllly pleaded,m ust be held to less stHngent standards

than fozmalpleadingsdzaftedbylawyezs.Ericksonv.Pazdus,551U.S.89,94(2007)9Haines
v.Ketner,404U.S.519,520-521(1972).A liberalreadingofRobinson'scomplaint,combined
with hisresponsesto the'm odonsto dismiss, indicate thatattheveryleastheisattem pe g to

plead substandvedueprocessclnimsagainsttheW SH defendantsbased on (1)thealleged
sexualassault and continued hatassment by the female padent;(2) the alleged failtue to
propetly invesdgate his sexualassaultallegationsclnim sagainstthose defendantsinvolved in

theinvesdgadon (3)thedecisionnottopursuecziminalcharges;and(4)theallegedretaliadon
thatfollowedlnistepordng.Accordingly,thecolzrtûndsthatithassubjectmatterjutisdicéon
overthese federalclnim s.

II.Rule12(b)(6)M otion toDismiss
       To survive amodon to disnaissundetFederalRule ofCivilPtocedure 12q$(6),a
com plaintm ustcontain suffkientfactualallegaéons,which,ifaccepted asttue,Tffstate aclnim

tozeliefthatisplausibleonitsface.'''Ashczoftv.I bal,556U.S.662,678(2009)(quotingBell
Atl.Co .v.Twombl,550U.S.544,557(2007)).Undertheplausibilitystandard,acomplaint
m ustcontzn çfm ore than labelsand conclusions''ora frfotmulaic recitadon ofthe elem ents

ofacauseofacdon.''Tw om bl ,550 U.S.at555.Tlnisplausibilitystandard reqllitesaplsindff

to dem onstrate m ote than f<a sheerpossibility thata defendanthasacted lanlaw filllp''J-q-x
                                                                                          b 1,

556 U .S.at678.


                                             9
      W hen nlling on am odon to dism iss,the courtacceptsffthewell-pled allegatbnsofthe

complnintastrue''and fTconsttuegsjthefactsand reasonableinferencesdedved thetefzom in
thelightmostfavorabletotheplainéff.''Ibarrav.UnitedStates,120F.3d472,474 (4thCit.
1997).W hilethecotutmustacceptastt'ueallwell-pleadedfacmalallegadons,thesameisnot
                                                                 ,             '



tt'ueforlegalconclusions.ffTllreadbaretecitalsoftheelem entsofacauseofacdon,supported

bym eteconclusorystatem ents,do notsuffice.''Jq-
                                              -bp-1
                                                  .,556U .S.at678.A couttneed notaccept

asttnle fTTlegalconclusions,elem entsofacauseofacdon,...bate assertionsdevoid offurther

factualenhancem ent,...unwattanted infetences,unzeasonable conclusions,otargum ents.'''

m chardsonv.Sha iro,      Fed.Appx. ,2018W .
                                           L4520372(4t.h'Cit.2018)(quodngNemet
Chevrolet,Ltd.v.Consïlmeraffairs.com,Inc.,591F.3d 250,255 (4th Cir.2009))(inteznal
quotadon marksomitted).Thus,a complaintmustpzesentsufhcientnonconclusory facmal
allegaéons to support a reasonable inference that the plsindffis endtled to zelief and the

defendantis Jiable for the llnlawftzlactor omission alleged. See Fzancisv.Giacom elli,588

F.3d 186,196-197 (4th Cit.2009)(afif-ming disnaissalofcllim thatsimply stated alegal
conclusionwithnofactssuppordngtheallegation)andIfingv.Rubenstein,825F.3d206,214
(4th Cir.2016)(f%a,
                  relegalconclusionsTarenotendtled to theassllmpdon oftruth'and ate
insufficienttostateaclspim.'7)(quodngJ-qb
                                        -x1,556U.S.at679).
111.Liabilityunder42U.S.C.j1983
      To pzevailon acbim fotacivilrightsvioladon under42U.S.C.j1983,aplaindffmust
establish (1) that he has been deprived of a right,privilege ot immunity secured by the
ConsétazdonotlawsoftheUnitedStatesand(2)thattheconductaboutwbichhecomplains
was com m itted by a petson acting under coloz ofstate law.D ow e v.TotalA cdon A ainst


                                           10
Pover in RoanokeValle ,145 F.3d 653,658 (4th Cir.1998).Cllims for violadon of
substanévedueprocessareacéonableunderj 1983.Zinermon v.Butch,494 U.S.113,125
(1990).
      Chimsbroughtagsinstdefendantsin theiroffcialcapacidesatenotcognizablein j
1983 lawsuits because neithez a state noz its ofik ialsacdng in their ofhcialcapacides aze

pezsonsforptuposesofj1983.WiIIv.MichianDe 'tofStatePolice,491U.S.58,71(1989).
Thus,a clqim broughtagninstan ofhcialin hisorher ofhcialcapacityisnotconsidered a suit

against the ofhcial, but rather a suit agninst the offkial's offk e. Because the Eleventh

Am endm entprohibitscout'tsfrom entertnining an acdon againstthe state,Alabam av.Pu h,

438U.S.781,782(1978),italsopzohibitscourtsfrom consideringclqimsagninstdefendants
in thei.
       tofficialcapacides.Cromerv.Brown,88 F.3d 1315,1332 (4th Cit..1996).
      Robinson has sued the defendants in 130th theit individual and ofhcial capacides.

Accordingly,any clsim s Robinson brings ar inst defendants in thei.
                                                                  r ofûcialcapacities are

disrnissed.

      A. Qualilied Imm unity
      The doctrine ofqualihed im m lanity affords protecdon againstindividualliability for

civildam agesto offkialsinsofarastheirconductdoesnotviolate cleatly established statutory

otconsdtuéonaltightsofwlnich areasonableperson would haveknown.Peatson v.Callahan,

555 U.S.223,231 (2009)(quoéng Harlow v.Fitz etald,457 U.S.800,818 (1982)). Stated
anotherway,Trgqjualified immunity protectsoffcials Twho commitconsdtudonalvioladons
butw ho,in lightofclearly established law ,could reasonably believe thatthei.
                                                                            t acdonswere

lawftll.''' Bookerv.South Carolina De t.ofCorrectbns,855 F.3d 533,537-538 (4th Cir.
2107)(citingHe      v.Purnell,652 F.3d 524,531(4th Cir.2011)(en bancl). Thedoctrine
weighstheneed to hold publicoffkialsaccountableforirresponsibleexerciseofpoweragninst

theneed to sllield offkialsftom harassm ent,clistraction,and liabilitywhen they perform thei.
                                                                                            r

dudesresponsibly.Booker,855F.3dat538(citingPearson,555U.Sat231).
       ln perform ing a qualified im m unity analysis,a couttm ustftrstdetetm ine the specifk

dghtthattheplaindffallegeswasinflingedbythechallenged conduct.J-I.
                                                                 L (cidngWinfieldv.
Bass,106 F.3d 525,530 (4th Cir.1997)(en bancl).The courtthen mustask whethera
consdtudonalvioladon occurred and w hether thedghtviolated w ascleatly established atthe

timetheofûcialviolatedit.Thequesdonsneednotbeaskedinapardcularotder.Ld-s(ciéng
Melatexrel.M elarv.Greene,593F.3d348,353(4th Cir.2010)andPeatson,555U.S.at
236).Theplaindffbearsthebutdenofshowingthataconsdtudonalviolation occurzed,while
the defendantbeats the btuden ofshowing entitlem entto quau ed im m unity.Puznell,501

F.3d at377.

       B. Supervisory Liability

       Thedoctrineofrespondeatsupedotdoesnotapplyto j1983 clnims.Monellv.De 't
of Soc.Setvs.of City of N ew York,436 U.S.658,691 (1978).Li
                                                          abilityofsupervisorsis
Prenaised upon <fa tecognidon that supervisory indifference oz tacit authorizadon of

subotdinates'misconductmaybeacausaévefactozin theconstiméonalitjutiestheyinflict
on thosecommitted to theitcare.'' Slaken v.Potter,737 F.2d 368,372-73 (4th Cir.1984).
The Fourth Circtzithas set fozth three elem ents necessary to establish supervisory liability

undetj1983:
       (1)thatthesupervisorhad actazalorconstrucéveknowledgethatllissubozclinatewas
       engaged in conductthatposed <ça pervasive and unreasonable tisk''of constitudonal
      91ju1-),tocie enslikethepllintiff;(2)thatthesuperdsot'sresponsetothatknowlqdge
      w as so inadequate asto show ffdeliberate indiffetence to or tacitauthorization ofthe
       allegedoffensivepracdces,'';and(3)thattherewasanffaffitvnadvecausallink''between
       the supervisoz's inacdon and the particular constittztionalinjury suffeted by the
       plninfjff....

      To saésfy the tequirem ents ofthe fttstelem ent,a plaindffm ustshow the following:
       (1)thesuperdsor'sknowledgeof(2)conductengagedin byasubotdinate(3)wheze
       theconductposesapezw siveand unreasonablerisk ofconsdmtionalinjuryto the
      plainéff. Slaken,737 F.2d at.373. Establishing a ffpervasive''and ffurlreasonable''risk
      ofhnt'm requitesevidence thatthe conductiswidespread,otatleasthasbeen used on
      sevetaldiffezentoccasionsand thatthe conductengaged in by the subordinate poses
      anunreasonableziskofhntm orconsdttzdonalinjury.Id.at373-374.
Shaw v.Sttoud,13F.3d 791,799 (4thCir.1994)(otherinteznalcitadonsomitted).A pbindff
m ay establish deliberateindiffezenceby showingasupervisor'sfffcontinued inacdonin the face

ofdocumented widespread abuses.'''ida(cie g Slaken,737F.2d at373).Proofofcausaéon
m ay be ditectoritm ay be supplied by the tottprinciple thatholds a person liable for the

natutalconsequencesoftheitacdons.ld.(citingSlaken,737F.2dat376).
IV. Fourteenth Am endm entSubstantive D ue Ptocess

       TTlnvoluntarily com m ited padentsin state m entalhealth hospitals have a Folxtteenth

A m endm entdue pzocesstightto beptovided safe condidonsby the hospitaladrniniqtzators.''

Ammonsv.W ashin tonDe t.ofSocialand HealthSerdces,648F.3d1020,1027(9th Cir.
2011).dflfitiscrtzelandunusualpunishmenttoholdconvictedcriminalsinunsafecondiéons,
itm ustbeunconstM donalto confinetheitw oluntalily com m iaed- who m aynotbepunished

atall- in unsafeconditions.''Youn ber v.Romeo,457U.S.307,315-316 (1982).
      The radonale for this ptinciple is sim ple enough:when the State by the affltvnadve
      exercise ofitspower so testtlins an individual's liberty thatitrendezshim unable to
      care forhim self,and atthesam etim e failsto provide fothisbasichum an needs---e.p,
      food, clothing, shelter, m edical care, and reasonable safety- it transgresses the
      substandve lim itson state acéon setby theEighth Am endm entand the D ueProcess
      Clause.
Deshane v.Winneba oCoun De t.ofSocialServices,489U.S.189,200(1989).
      The Consdtution requiresthat couzts make certain thatprofessionaljudgment is
exercised.Youn ber ,457U.S.at321.A decision,ifm adebyaprofessional/ispteslAmpdvely
valid.ffgfjiabiltty may be imposed only when the decision by the professionalis such a
substandaldeparnlre from accepted professionaljudgment,pracdce,ot standatds as to
dem onsttate that the person responsible actually did not base the decision on such a

judgment.'' idz.at323. In Patten v.Nichols,274 F.3d 829,843 (4th Cit.2001),theFourth
Citcuitnoted the following:

      Beyond recognizing thatthe standard requires proofofm oze than m ere negligence,
      courts have had som e diffkulty deterlnining ptecisely how far the professional
      judgmentstandard falls from negligence on the culpability continuum.'?Com are
      YvonneL.v.New MexicoDe 'tofHumanServs.,959F.2d883,894(10+ Cir.1992)
      (doubdng whethet dftheteismuch difference''between the delibezate indifference
      standatd and the Youn ber standard),with Doe v.New York City Dep'tofSoc.
      Servs.,709F.2d782,790(2dCit.1983)(stadngthatinYoun ber,dftlaeCotzrtadopted
      whatisessendallyagrossnegligencestandard');seealsoShawv.Strackhouse,920F.2d
      1135, 1146 (3d Cir. 1990) rTrofessional judgment, like recklessness and gross
      negligence,genezally falls somewhere between simple neglkence and intenéonal
      misconduct.').
N evertheless,itisclearthatevidenceshowing a m ere depart'urefrom thatapplicable standatd

ofcazeisinsufûcientto shoiv a consdttzdonalvioladon. Patlen,274 F.3d at845. The cotztt

willexannine Robinson'scbim sin lightoftlaisstandard.




3TheYoun ber courtdefm ed ffprofessionaldecisionm aker''asaperson com petent,whether
by educadon,ttaining,or experience,to m ake the pardculaz decision atissue. D ay-to-day
decisionsregarding care,including decisionsthatm ustbem adewithoutdelay,necessarilyw111
bemadeitlmany instancesbyemployeeswitlwutfotmaltrainingbutwho are subjectto the
supervision ofqualihed persons.Youn bet ,457 U.S.at323 n.30.
                                           14
      A . InitialAssault

       Robinson does not allege that any of the nanAed defendants Neere present on the

evening ofthealleged assault.N ordoeshe assertthatthey had knowledgethattheassaultwas

going to happen and failed to preventit.Thus,itisclearthathehasfailed to stateaclsim that

any ofthenam ed defendantsviolated hisrightsby failing to stop the assault.

       Robinson also nam esasdefendantstheunknown staffm em berswho w etedizectly in

charge ofsectuing lzisurlitand itisassllm ed forpurposesofthism oéon thatRobinson w ould

be able to learn the nam es of the staff m em bets who wete ptesent.A s discussed above,

conductwhich am ountsto no m otethan simple negligence doesnotconsdtutea kioladon of

the tightto substantive due process. Robinson alleges thatwhen he discovered the fem ale

patientin laisroom ,he leftbecause hew asafraid ofgete g in trouble,butthen retarned and

had sex w1:.
           11herso thatshew ould leave.Atno pointdid he alertstaffthatthe fem alepadent

wasin histoom orthathewashavitlg any sortofttoublewit.
                                                     h herandnothingin hisallegadons

indicatesthatany staffm embezwasaware ofwhatw ashappeningin llisroom .

       W hileitispossible thatstaffcould havebeen m ore attendveto thewhereaboutsofthe

paéents,Robinson's allegadonssim ply do notdescribe a conséttzdonalvioladon on the part

ofthestaffmembers.SeeBeckv.Wilson,377F.3d884,890-891(8thCir.2004)(finclingthat
neitherfailure to conductTffacechecks''ofpadentsdlaring twenty to thitty-m inuteHm epedod

norbeingabsentfrom thenurse'sstadon to fillm edicadonsattim epaéentwasbeingassaulted

amounted to morethan metenegligence)and Shaw b Strain v.Strackhouse,920F.2d 1135,
1143(3rdCit.1990)(finclingthatsingleincidentoffnilingtokeepwatch overmentaEydisabled
person wllich resulted in llisleaving orbeing taken to anothetatea and sexually assaulted was


                                             15
ffisolatedmishap''anddidnotamounttomozethanmeteneglkence).Accotdingly,Robinson
has failed to allege a consdtudonalcause ofacdon based on the initialassault agninst any

nam ed orunnam ed defendantand those clnim sare clism issed.

      B. Adi tionalA ssaultive Behavior

      Robinson clpim sthatthe fem ale padentassaulted lnim again the nextday,M ay 6,2017,

when she pinned him to the wallwith her body.W hen the staff saw what she w as doing,

som eone cam e and rem oved hez. A tthatpoint,Robinson had notyetreported the sexual

assaultto laistreatm entteam and thereforenone ofthe defendantsw ete aware ofthe fem ale

paéent's behavior. Therefore,for the sqm e reasonb thatRobinson did notstate a cause of

acdon based on the irlidalassault,he cannotbase a cause ofacdon on the second assault

because he cannotshow the assaultoccurred because a professionalem ployee substandally

departedfrom acceptedjudgment,pracdce,otstandards.
      Robinson reported theincidentto sm dentworkerson M ay 7,2017 and on M ay 8,2017

he told his entite treatm entteam whathad happened. H e clnim s thaton M ay 9,2017 the

fem ale padent trapped lnim in the television room gnd staff once again rem oved het.In

addidon,hew asforced to continue to be around herundlM ay 12,2017 when hewasm oved.

W hileitundoubtedly wasuncom fortable to bearound thepadent,the staffzesponded to the

fem âle patient's acdonsby rem oving her fzom Robinson's presence and he doesnotallege

thatshetouched him afterMay 6,2017. Construing the factualallegadonsitatlaelkhtmost
favorable to Robinson,the acdons of the fem ale padent,descdbed as trapping him in the

television room and being in lzis presence for three orfouz days,do notrise to the levelof
violaéonsofhiszightto zeasonable safety. A ccoêclingly,chim s ar installdefendantsbased

on the assaultsand harassing behaviorare disnaissed forfat
                                                         'ltlre to state aclnim .

       C. Investigation

       Robinsoncontendsthatdefendantsinvolvedin theitwestkadon ofthesexualassault
cbim didapoorjob.Constmlinglaispleadingsliberallyandgivinghim thebeneftofthedoubt,
the courtreadsthe allegadon asa cbim thatthe inveségadon was so defkientthatitviolated

hisrightto substantivedueprocess.Robinsonassertsthattheitwestkatorsclidapoorjobof
interrogadng the fem ale patientbecause in therepol'tofthe itw eségadon,itdoesnotappear

thatthe itw esdgators asked her aboutspeciûc allegadonsRobinson m ade,such ashisasking

herto leave séveraltim esand herp llling him down on top ofher.H e singlesoutdefendant

Hllmphries for failing to follow invesdgadon policiesand procedtues.H e also aversthatthe

itw esdgatots treated the fem ale patientlike the victim in the assault and thatlais ttea% ent

tenm began to treathim asifhehad assatzlted her.

       TheKfconstittztion createsno endtlem entto grievanceprocedlzresoraccessto anysuch

ptocedutevoluntarilyestablishedbythestate.''Adamsv.ltice,40F.3d72,75(4thCit.1994).
ln thecontextofan Eighth Am endm entdeliberateindifferenceclnim ,çrfaillzre to invesdgate''

m ay becom e actionable when a plainéffis tc ing to show thata supervisor was aware of a

previouspattern ofconductand failed to investigateit,leading to flxttherincidents.Lavender

v.C# ofRoanoke,826F.supp.zd 928,935-936 (W .D.Va.2011).Robinson isnotmaking
such a clnim here and llis fçfailute to itw esdgate''allegadon,stancling alone,does notstate a

clnim forvioladon ofa consétudonalright.




                                              17
       N ozdoesan allegadon thatastateactorviolated aW SH policy,withoutm ote,am ount

to aconstitazdonalvioladon. SeeIticcio v.CountyofFairfax,Va.,907 F.2d 1459,1469 (4th
Cir.1990)(statingthatvioladonofstate-createdproceduresdoesnotviolatetheconsdtudon
iftheplaintiffotherwiseteceivedptocesshewasdue)andM ordsv.CityofD anville,Va.,744
F.2d 1041,1048n.9(4thCit.1984)(notingthatthemerefactthatastateagencyviolatesits
own proceduresdoesnotmean ithasconttavened federaldueprocessrequirements).Thus,
to the extentRobinson com plainsthatW SH clid notfollow itsown itw esdgadve policies,he

has failed to state a clnim fora duepzocessviolaéon.4 Cloim s agninstH llm phties,W ilhelm ,

Carter,Mercer,andBishopbased.ontheinvestkadon aredismissed.
       D . Retaliation and Failute to M ove Fem ale Patient

       Robinson clnim s that after he com plained about the sexual assault, he suffered

retaliation when W SH staff m oved him to a harsher envitomnent and m ade a prem ature

fmding thathewascompetent,tesulting in hisdischatgeback to ja.
                                                             11.To state achim of
retaliadon based on ptotectedspeech,aplaintiffmustallegethat(1)thespeech wasprotected;
(2)the alleged retaliatov acéon adversely affected theprotected speech and (3)a causal
relationship existed between the protected speech and theretaliation.Raub v.Cam bell,785

F.3d876,885(4thCir.2015).A bareasserdonofretaliadondoesnotstateanacdonablecbim.
Tw om bl,550 U .S.at 555. M oreovet,itis notenough to state a clnim thatthe protected



4 M oreover, even if there were a consdttzéonal right to an itw eségadon under these
circum stances,Robinson has notpleaded facts showing thatthe W H S invesdgadon in this
casewasinadequate.InvestkatorsinterviewedRobinsonandthefemalepadentandreviewed
avideo recorcling ofthehallway outsideRobinson'sroom .The fem alepaéentadm ittedhaving
intercolzrse with Robinson butsaid itwasconsensuz.The factshe did notaclm itto sexually
assaulting Robinson isnotareflecdon on theadequacy oftheinvesdgadon.
                                            18
expression played atole orwas am otivadng factotin thezetaliadon. Ratheta plaindffm ust

show thatt<butfor''the protected speech,the defendantw ould nothave taken the alleged

retaliatory acdon.A m .Civ.Libeo esUnion v.W iconnico Cntp,999 F.2d 780,785-786 n.6

(4thCir.1993).
       In tlais case, Robinson m akes a bare allegadon that he was m oved to a harsher

environm entfollowing the investigadon.Fitst,he did notdescribe the condidonsin thenew

environm ent,other than to say he was geténg into argum ents wit.h staffand thatsom eone

ffforced ghimlto do thingsthatgotgl1imlassaulted.''ECF No.1at3.Second,thenotesfrom
the itw estigation reflectthatD r.lfietnan advised thatRobinson was going to be m oved to

Unit 2 EIm 'fdue to the recent events and the violent crim es'' that he w as accused of

com m itdng pdor to being admitted to the hospital.E CF N o.40-1 at 5.Thus,itdoes not

appearthatRobinson haspleaded sufhcientfacts to show thatTfbutfor''his com pbint,he

would nothave been m oved.

       ln adclidon,Robinson has notpleaded facts sufhcientto overcom e the presum pdon

setoutin Youn ber thatliability m ay be im posed on a professionalonly ifa decision was

suchasubstantialdepatttuefrom acceptedptofessionaljudgment,practice,orstandardsasto
demonsttate thatthe professionalactually did notbase the decision on such a judgment.
Robinson asked to bekeptaway from thefem alepadentandwhilehem ayw ellhavepreferred

that she,tather than he,be m oved,he has not pleaded facts to show that Dr.Iq etnan's

decision tomovellim andnotherwasnotbased on pzofessionaljudgment.
       Robinson also clnim sthatafterhe wasttansferred to thenew unit,llistrea% entteam

refused to tteat lnim .H is allegadon that the failure to treat him was retaliatory is a legal


                                             19
conclusion unsupported by facts.Addidonally, Robinson was only in the new utlit for

apptoxim ately three w eeksuntilhe was discharged. Even if the failtzre to treathim in that

periodwetenegligent,theprofessionaljudgmentstandatdisnotamalpracticestandazdanda
depnttnare ftom accepted professionaljudgmentmustbe substandalto giverise to liability.
Patten,274F.3dat845(citingYoun bet ,644F.2dat178).Robinson hasfailedto statea
clnim based on hisallegaéon thatlliswasnottteated aftezhistransfez.

      Regarding laisdischarge,adocum entsubm itted bytheW SH dèfendantsshowsthatthe

order that Robinson be evaluated w as entered on A pdl 7, 2017 and received by the

D epar% ent of Behavioral H ealth and D eveiopm ental Services on April 11, 2017. The

evaluadon w asdueon M ay 26,2017.ECF N o.34-1 at1.Robinson w asadm itted to W SH on

April21,2017.ECF N o.34-3 at1.A lthough theitlidalevaluadon isnotin therecotd,on M ay

26,2017 the circuit cout.tozdered thatRobinson be treated in an effoztto restore him to

com petency. ECF N o.34-2.

      Robinson asseztsthathew asdischarged on M ay 31,2017 following a Snding thathe

wasrestoted to com petency.H e contends thatthe factthathe was found com petentand

eligible for discharge only hve days after he wasordezed tteated indicates thatthe discharge

wasretaliatoly based on hishaving com plained ofsexualassault.

      Defendantssubnaitted a letlerfrom a clinicalpsychologistto the circuitcolzrtjudge
dated August 14,2017 wllich zefersto the discharge.ECF N o.34-3.The psychologistnotes

thatatthe dm e ofllis discharge,Robinson wasdiagnosed only w1t.
                                                              11opioid use disorderand

stim ulantusedisorder.H ewasnotptescribed any scheduled m entalhealth m edicationsdlxtitng

bis stay because he showed no need forthem . H ewasable to recountdetailsofthe alleged


                                            20
sexualassaultand aftet he wasttansferzed to the new unit,he could accurately describe the

differencesbetween the old unitand the new unit.H owever,he declined to discusslzislegyl

situadon w hen given an oppoztaznity to do so. H e showed no evidence ofhazucinadonsor

delusions.In adcH on,staffheard him talking with peersabouthow to appeatm entally illin

ozder to stay in the hospitallonget.Id.at2.

       Robinson hasnotovercom ethepresumpdon thatthedischargedecision w asm ade by

a professional staff m em ber and in accordance w1t.
                                                   11accepted standards.Accordingly,his

cbim s againstdefendants Snlith and H um phliesbased on lzis ttansfer to another unit and

discharge from W SH are disnlissed for failuteto state a claim .

       E . Failure to Bring Charges

       Robz son asserts that defendants Brydge, H lzm phties, Ii etnan, G atvey, and

Sim opoulosconspired to deny him dueprocessby notallowing him to presschargesand have

hisallegadonsheatdbythecourtsystem .Asanitnidalm atter,theW SH defendantsand G arvey

are notlaw enforcem entofhcetsand clid nothaveauthorityto m akeadecision aboutwhether

to ptoceed with crim inalchatges againstthe fem ale padent. Thezefote,Robinson hasfailed

to state aclnim againstthem forconspiracy to deny him dueptocess.

       Brydgewasthestatetrooperwhowentto W SH to investkateRobinson'sallegaéons
and stated thathe declined to pursue the m atter 6ltther because itwas a fçhe said she szd''

sim adon.Although Robinson clsim stlaisdecision violated llisconséttztionalrights,<fa pdvate

ciézenlacksajudiciallycognizableinterestintheprosecudon otnonprosecudon ofanother.''
Linda R.S.v.ltichard D.,410 U.S.614,619 (1973).See also Smith v.Mccarth ,349 Fed.
Appx.851,859,2009W L 3451714 (4th Cir.2009)(commenting thatbecauseplaindffsin j
1983 action had no tightto a ctim inalinvesdgation otptosecudon ofanother,they failed to

allegeviolation ofaclearlyestablished statutoryorconslituionaldght)andRile v.Patterson,
No.9:07-2655-HFF-GCK,2007W L 2471203at*2(13.S.C.2007)(flnctingthatj1983clmim
thataprisonet'sconsdtudonaldghtsw ereviolated by lack ofctim inalprosecudon ofanother

did notstateaviablelegalclsim and collecdngcases). Thus,Robinson hasfailed to statea
clsiim fotvioladon oflaisrightto dueprocesson these factsand thisclnim isdismissed agninst

alldefendants.

       F.Failure to Provide Counseling

      Robinson also allegesthatdefendantG arvey,an adultprotecdveserviceswotker,failed

to aid,counsel,and assisthim afterhewassexuallyassaulted.H ecom plainsthatsheffwasand

isa tesponsible party in denying pbintiffdue ptocessand neglecdng thispadentalltogether

gsicl.'' ECF No.44 at 1.However,asdiscussed above,Robinson hasnotshown thathe
suffered a violaéon ofhisdue pzocessdghtsrelated to the sexualassalzltorthe invesdgadon

thatfollowed.Addidonally,theinvestkadon reportshowsthatGarvey patdcipated in the
m eeting whete W SH staffand defendantBrydge discussed Robinson'sallegadons,indicadng

thatG arvey did notneglecthim altogethet.Finally,asaprofessional,G arv'
                                                                      eyisendtled to the

Youn ber presum pùon that she acted in a m anner consistentw1t.
                                                              17 accepted professional

judgmentoptacdce,orstandardsandnothingin Robinson'sclnim tebutsthatpzesumpdon.
Forthesezeasons,Robinson'scloim sagninstG arvey are clismissed forfat
                                                                    'lute to state aclnim .

       G. Supervisory Claim s

      Robinson also com plains thatdefendants Smith and M aw yer were negligent for not

accepdng responsibility forthe acéonsofW SH em ployees.H owçver,notonly hasRobinson


                                           22
failed to state a clnim for a constitudonalvioladon comm itted by any.,staffpetson,he has

pleaded no factsto show thatSm ith or M awyer evhibited superdsory indifference or tacit

authodzadon ofany suborflioates'misconduct.Accorclingly,hecannotshow thattheyviolated

lnisconsdttzdonalrightto substandve due process.

      Based on the foregoing, the m otbns to disnniss, ECF N os.33, 36, and 41, ate

GRAN TE D . Robinson'sm odon to nm end,ECF N o.45,isGRAN T ED . A11ofRobinson's

j 1983 cbims against all defendants, in thei.
                                            r individual and ofhcial capacides are
DISM ISSED.SPutsuantto28U.S.C.j1367(c),thecouttdeclinestoexercisesupplemental
judsdicdonovetanystatelaw clnimsthatheraises.Anappzopdateorderwillbeentered.
      The Clezk isditected to send copiesofthism em orandum opinion and accom panym
                                                                                  'g

orderto Robinson and to counselofzecotd forRespon'dent.

      Itisso O RD ERED .

                                 swvsu o: o w -w /.-z o t y
                                                   '

                                             /wf           wr rz .
                                                           .
                                                                 .            & ..,zx-
                                                                                     .
                                                M ichaelE. r ansld
                                                ClziefUmted StatesDistrictJuzge
                                                       /




5Although allthe defendantsalleged thatthey w ere endtled to qualihed im m unity,because
Robinson wholly failed to stateacauseofacdon foraconsdm donalvioladon,thereisno need
to conductthequalihed im m utzityanalysis.
                                           23
